Filed 1/15/19 by Clerk of Supreme Court
                        IN THE SUPREME COURT
                      STATE OF NORTH DAKOTA


                                   2019 ND 5


Paul A. Lunde,                                               Plaintiff and Appellee

      v.

Brad Michael Paulson,                                    Defendant and Appellant


                                  No. 20180248


      Appeal from the District Court of Benson County, Northeast Judicial District,
the Honorable Donovan J. Foughty, Judge.

      AFFIRMED.

      Per Curiam.

      Scott A. Hager, Bismarck, ND, for plaintiff and appellee.

      Brad Paulson, self-represented, Maddock, ND, defendant and appellant.
                                 Lunde v. Paulson
                                    No. 20180248


       Per Curiam.
[¶1]   Brad Paulson appealed from a default judgment ordering him to pay $1.5
million in damages to Paul Lunde stemming from a May 2015 physical altercation.
Paulson argues he was not properly served either the summons and complaint nor the
notice of motion for default judgment.
[¶2]   Rule 60(b), N.D.R.Civ.P., is the exclusive means for opening a default
judgment and, when made for reasons of mistake, inadvertence, surprise, or excusable
neglect, must be made within one year after a default judgment has been entered.
Flemming v. Flemming, 2010 ND 212, ¶ 3, 790 N.W.2d 762; N.D.R.Civ.P. 60(c). We
conclude there are no irregularities on the face of the default judgment, and we affirm
under N.D.R.App.P. 35.1(a)(7). See Burgard v. Burgard, 2013 ND 27, ¶ 11, 827
N.W.2d 1 (“[w]hen a default judgment is appealed, rather than a district court’s order
regarding a N.D.R.Civ.P. 60(b) motion to vacate the default judgment, we review the
default judgment to determine if irregularities appear on the face of the judgment”).
[¶3]   Gerald W. VandeWalle, C.J.
       Jon J. Jensen
       Lisa Fair McEvers
       Daniel J. Crothers
       Jerod E. Tufte




                                          1